Exhibit 10.1

 

PROMISSORY NOTE

 

$385,000

 

April 17, 2009

San Francisco, California

 

 

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, Etelos, Inc., a
Delaware Corporation with its principal place of business at 26828 Maple Valley
Highway, #297, Maple Valley, WA 98038 (the “Borrower”) promises to pay to the
order of Enable Growth Partners LP located at One Ferry Building, Suite 255, San
Francisco, California or at such other place as Lender may designate in writing
(the “Lender”) in lawful money of the United States of America, the principal
sum of Three Hundred Eighty Five Thousand Dollars ($385,000) plus interest
thereon from the date the proceeds of the loan evidenced by this Note are
disbursed from the Lender to the Borrower until the Maturity Date (as defined
below), whether scheduled or accelerated, at a fixed interest rate equal to Ten
Percent (10%) per annum.

 

1.             Payment.  Payment of principal and accrued but unpaid interest
shall be due and payable in full on October 17, 2009 (the “Maturity Date”),
unless due earlier in accordance with the terms of this Note.

 

2.             Events of Default.

 

(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

(i)            Any default in the payment of the principal amount of, or the
interest on, this Note, when due and payable or any failure to pay any fees or
other charges on this Note when due and payable;

 

(ii)           The Borrower or any of its subsidiaries or any other Person shall
fail to provide the Lender with, or to perform any obligation under this Note or
any contract, instrument, addenda, or document executed in connection with this
Note, including without limitation, any rate option agreement, guaranty, pledge
agreement, security agreement, or deed of trust (all such documents, including
this Note, each a “Loan Document”);

 

(iii)          The Borrower or any of its subsidiaries shall commence, or there
shall be commenced against Borrower or any subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Borrower or any subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of

 

1

--------------------------------------------------------------------------------


 

debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Borrower or any
subsidiary, or there is commenced against Borrower or any subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or Borrower or any subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Borrower or any subsidiary suffers any appointment of
any custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or Borrower or any
subsidiary makes a general assignment for the benefit of creditors; or Borrower
or any subsidiary shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or Borrower or
any subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Borrower shall
die, become incapacitated, dissolve or terminate the business of the Borrower;
or Borrower or any subsidiary shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by Borrower or any subsidiary for the
purpose of effecting any of the foregoing;

 

(iv)          The Borrower or any of its subsidiaries shall fail to perform
under any other agreement involving the borrowing of money, the purchase of
property, the advance of credit or any other monetary liability of any kind to
any Person, whether such indebtedness now exists or shall hereafter be created
and such default shall result in such indebtedness becoming or being declared
due and payable prior to the date on which it would otherwise become due and
payable;

 

(v)           The Borrower shall (a) be a party to any Change of Control
Transaction (as defined below), (b) agree to sell or dispose all or in excess of
33% of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction), (c) redeem or repurchase more than
a de minimis number of shares of Common Stock or other equity securities of
Borrower, or (d) make any distribution or declare or pay any dividends (in cash
or other property, other than common stock) on, or purchase, acquire, redeem, or
retire any of Borrower’s capital stock, of any class, whether now or hereafter
outstanding. “Change of Control Transaction” shall mean the occurrence after the
date hereof of any of: (i) an acquisition after the date hereof by an individual
or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended) of effective control (whether
through legal or beneficial ownership of capital stock of Borrower, by contract
or otherwise) of in excess of 33% of the voting securities of Borrower, (ii) a
replacement at one time or over time of more than one-half of the members of
Borrower’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any

 

2

--------------------------------------------------------------------------------


 

date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof),
(iii) the merger of Borrower with or into another entity that is not
wholly-owned by Borrower, consolidation or sale of 33% or more of the assets of
Borrower in one or a series of related transactions, or (iv) the execution by
Borrower of an agreement to which Borrower is a party or by which it is bound,
providing for any of the events set forth above in (i), (ii) or (iii).

 

(vi)          Any judgment(s), writ or similar final process shall be entered or
filed against the Borrower or any of its subsidiaries, or any involuntary
lien(s) of any kind or character shall attach to any assets or property of
Borrower, any of which, in the judgment of Lender, might have a material adverse
effect on the financial condition or business of Borrower;

 

(vii)         Any governmental or regulatory authority shall take any action,
any defined benefit pension plan maintained by Borrower shall have any unfunded
liabilities, or any other event shall occur, any of which, in the judgment of
Lender, might have a material adverse effect on the financial condition or
business of Borrower;

 

(viii)        The Lender reasonably determine, in good faith, that its security
interest in the Collateral (as defined in the Security Agreement) or the
prospect of payment or performance under this Agreement or any Loan Document is
materially impaired;

 

(ix)           Without Lender’s prior written consent, any change shall occur in
the executive management of Borrower or any of its subsidiaries or any change
shall occur in the corporate or legal structure of Borrower or any of its
subsidiaries;

 

(x)            The Borrower or any of its subsidiaries shall fail to perform any
of its covenants, agreements, duties or obligations or otherwise commit any
breach hereunder or in any Loan Document.

 

(b)           Remedies Upon Event of Default.  If any Event of Default occurs
(unless waived in writing by the Lender), the full principal amount of this
Note, together with all accrued interest thereon, shall become, at the Lender’s
election, immediately due and payable in cash. Commencing 5 days after the
occurrence of any Event of Default that results in the acceleration of this
Note, the interest rate on this Note shall accrue at the rate of 18% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law.  The Lender need not provide and Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Lender at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of

 

3

--------------------------------------------------------------------------------


 

Default or impair any right consequent thereon. The Lender have the right, at
its sole option, to continue to accept interest and/or principal payments due
under the Loan Documents after any Event of Default, and such acceptance shall
not constitute a waiver of such Event of Default or an extension of the Maturity
Date unless Lender agree otherwise in writing. In the event of an Event of
Default, Borrower agrees to pay all costs incurred in connection with the
collection of this Note, or enforcement of the terms of this Note, including
Lender’s reasonable attorneys’ fees and related costs.

 

3.             Security Interest.   As an inducement for the Lender to make the
loan evidenced by this Note, and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the obligations
of the Borrower under this Note, the Borrower, for itself, and each of its
subsidiaries, unconditionally and irrevocably pledges, grants and hypothecates
to the Lender a continuing and perfected security interest in and to, a lien
upon and a right of set-off against all of their respective right, title and
interest of whatsoever kind and nature in and to, all of the assets of the
Borrower.  The Borrower acknowledges and agrees that the obligations of the
Borrower under this Note, are subject to security interest granted by the
Borrower pursuant to the Security Agreement dated January 31, 2008, by and among
the Borrower and the secured parties thereto (the “Security Agreement”) and that
such obligations are “Obligations” under the Security Agreement.  The Borrower
and each of its subsidiaries shall take any and all actions requested by the
Lender in order to grant the Lender a first priority security interest in the
assets of the Borrower and its subsidiaries, including all UCC-1 filing
receipts.

 

4.             No Waiver of Lender’s Rights.   All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Lender in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Lender of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Borrower hereby waives
presentment of payment, protest, and all notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Lender of less than the full amount due and payable hereunder
shall in no way limit the right of the Lender to require full payment of all
sums due and payable hereunder in accordance with the terms hereof.

 

5.             Modifications.   No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.

 

6.             Consent.   In accordance with the provisions of the Loan
Documents held by Lender, and solely with respect to this Note, Lender waives
its rights under those certain Loan Documents and grants its consent to Borrower
to enter into and perform the obligations in this Note.

 

7.             Choice of Law.   All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of
Borrower and Lender agree that all legal proceedings concerning the

 

4

--------------------------------------------------------------------------------


 

interpretations, enforcement and defense of this Note shall be commenced in the
state and federal courts sitting in the City of New York, Borough of Manhattan
(the “New York Courts”). Each of Borrower and Lender hereby irrevocably submit
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder (including with respect to the enforcement of this Note), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each of
Borrower and Lender hereby irrevocably waive personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to the other at the address in effect for notices to
it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

8.             Cumulative Rights and Remedies; Usury.   The rights and remedies
of Lender expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note or applicable law (including at
equity). The election of Lender to avail itself of any one or more remedies
shall not be a bar to any other available remedies, which Borrower agrees Lender
may take from time to time. If it shall be found that any interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall be reduced to the maximum permitted rate of interest under
such law.

 

9.             Severability.   If any provision of this Note is declared by a
court of competent jurisdiction to be in any way invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.

 

10.           Successors and Assigns.   This Note shall be binding upon Borrower
and its successors and shall inure to the benefit of the Lender and its
successors and assigns. The term “Lender” as used herein, shall also include any
endorsee, assignee or other holder of this Note.

 

11.           Lost or Stolen Promissory Note.   If this Note is lost, stolen,
mutilated or otherwise destroyed, Borrower shall execute and deliver to the
Lender a new promissory note containing the same terms, and in the same form, as
this Note. In such event, Borrower may require the Lender to deliver to Borrower
an affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

 

12.           Due Authorization.   This Note has been duly authorized, executed
and delivered by

 

5

--------------------------------------------------------------------------------


 

Borrower and is the legal obligation of Borrower, enforceable against Borrower
in accordance with its terms except as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Note other than such as
have been met or obtained. The execution, delivery and performance of this Note
and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto or the securities issuable
upon conversion of this Note will not violate any provision of any existing law
or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.

 

13.           Notice.   Any and all notices or other communications or
deliveries to be provided by the Lender hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service or sent by certified or registered mail, postage prepaid,
addressed to the Borrower, or such other address or facsimile number as the
Borrower may specify for such purposes by notice to the Lender delivered in
accordance with this paragraph.  Any and all notices or other communications or
deliveries to be provided by the Borrower hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service or sent by certified or registered mail, postage prepaid,
addressed to the Lender at the address of the Lender appearing on the books of
the Borrower, or if no such address appears, at the principal place of business
of the Lender.  Any notice or other communication or deliveries hereunder shall
be deemed given and effective on the earliest of (i) the date of transmission if
delivered by hand or by telecopy that has been confirmed as received by
5:00 P.M. on a business day, (ii) one business day after being sent by
nationally recognized overnight courier or received by telecopy after 5:00 P.M.
on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.

 

14.           Time of the Essence.   Time is of the essence of this Note.

 

15.           Current Report.   Within 2 business days from the date of this
Note, the Borrower shall file a Current Report on Form 8-K with the Securities
and Exchange Commission, attaching this Note, and disclosing the material terms
of this Note.

 

Prior to signing this Note, Borrower has consulted with its counsel and has read
and understands all the provisions of this Note.  Borrower agrees to the terms
of the Note and acknowledges receipt of a completed copy of the Note.

 

6

--------------------------------------------------------------------------------


 

The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.

 

 

ETELOS, INC.

 

 

 

 

 

By:

/s/ Daniel J.A. Kolke

 

Name:

Daniel J.A. Kolke

 

Title:

Chairman & Chief Executive Officer

 

7

--------------------------------------------------------------------------------